Citation Nr: 1536823	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative residuals of left knee disability, currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Lawrence Kibler, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued a 10-percent rating.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing at the local RO.  In a June 2015 statement (VA Form 21-4138), however, he withdrew the hearing request and asked for immediate certification to the Board.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement submitted with the Veteran's VA Form 9, the attorney argues that the left knee has not been examined since the September 2009 VA examination; and, that the 2009 examination did not fully describe the nature or the severity of the Veteran's left knee disability; and, that the Veteran is entitled to a separate rating for degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Board notes that the passage of time alone does not vitiate a prior examination or mandate a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC No. 11-95 (1995).  Nonetheless, the Board reads the four corners of the attorney's submission to include an assertion that the Veteran's left knee symptomatology has worsened since the 2009 examination.  The Veteran is entitled to a new VA examination where there is evidence that suggests that there has been a material change in the condition since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC No. 11-95 (1995).  The Veteran is competent to present lay evidence of the type and severity of his left knee symptoms.  See 38 C.F.R. § 3.159(a)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC shall ensure that all relevant treatment records generated since January 2012 are obtained and added to the claims file.

2.  After the above is complete, the AOJ/AMC shall arrange an examination of the left knee by an appropriate examiner to determine the current severity of the service-connected post-operative residuals.  The examiner is asked to specifically identify all of the left knee service-connected symptomatology.

Aside from addressing the range of motion of the left knee, the examiner is requested to specifically address the extent, if any, of functional loss of use of the left knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

3.  After completion of all of the above, the AOJ/AMC shall re-adjudicate the claim on appeal de novo.  In doing so, the AOJ/AMC must be mindful that the initial rating of May 1986 under 38 C.F.R. § 4.71a, DC 5299-5259 is now a protected rating.  See 38 C.F.R. § 3.951(b) (2015).  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  Afterwards, if all is in order, return the case to the Board for further appellate review.

 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




